DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
Examiner wishes to point out to Applicant that claim(s) 1-20 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Examiner respectfully notes that the limitations “a calibration system for automatically resetting the effective vertical Z coordinate corresponding to the tip of at least one extruder of a printing head with filler material filament for 3D printers provided with a printing plane which is movable along the vertical Z axis, wherein the printing head is installed on a carriage for moving the extruder on the horizontal plane XY” are not positively recited because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“position adjustment means to actuate the touch probe” in all examined claims with corresponding structure/scope disclosed at [0023] and [0025] of instant publication.
“quick coupling-type means for coupling the extruder” in all examined claims with corresponding structure/scope disclosed at [0026]  of instant publication.
“elastic means which cooperate with precision linear guides” in all examined claims with corresponding structure/scope disclosed at [0022]  of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the system comprising: at least one touch probe, at least one carriage and at least one extruder which is indefinite. Is the clamed “at least one touch probe, at least one carriage and at least one extruder” in lines 9-13 of claim 1 same or different from the “a carriage, at least one touch probe and at least one extruder” introduced earlier in lines 2-5 of  claim 1 ? How many touch probe, carriages and extruder are required by claim 1? The limitation examine below as --the system comprising: the at least one touch probe, the at least one carriage and the at least one extruder--
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the relevant claim limitations are interpreted as simply “a mechanical spring”.   Applicant may overcome this rejection by deleting the word substantially from the claims. 
Claim 3 recites the limitation "the nozzle performs the working travel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-20 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5 and 9-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Otten (US 2015/0217519).
Regarding claim 1, Otten teaches a calibration system capable for automatically resetting the effective vertical Z coordinate corresponding to the tip of at least one extruder (15) of a printing head with filler material filament for 3D printers provided with a printing plane which is movable along the vertical Z axis, wherein the printing head is installed on a carriage (14) for moving the extruder on the horizontal plane XY (see Figs. 1-3;[0024-0028]), comprising at least one touch probe unit (16) associated with and operatively connected to the at least one extruder (15), specifically arranged between said carriage (14) and the extruder (15) itself (see Figs.1-2;[0027-0028]), the calibration system comprising:
 at least one movable support (upper part of the carriage (14)))
- at least one touch probe (16)
 -at least one extruder support (upper part of the extruder (15))
 	- at least one coupling system (lower part of the carriage (14))
-at least one carriage (14)
- at least one extruder (15) (see Figs.1-3;[0024-0028]).
Regarding claim 5, Otten further teaches the calibration system, wherein said touch probe (16) is of electro-mechanical type, capable to switch the actuating movement into an input for a central control unit, which consists of a micro controller unit (MCU) integrated on a single electronic circuit or a common PLC (see Figs.1-3;[0027-0028]).
Regarding claim 9, Otten further teaches the calibration system, wherein the carriage (14) is movable along the XY plane of the 3D printer, on which the components forming the printing head (15) are installed, and wherein in that the extruder  is the element which allows the filler material filament to switch from solid to viscoelastic state, thus allowing the deposition of the material in layers (see Figs.1-3;[0025-0026]).
Regarding claim 10, Otten further teaches the calibration system, wherein the tip of the nozzle (i.e. the tip of extrusion head (15)) of the extruder (15) is the element responsible for coming into physical contact with the printing plane (work platform (7)) of the 3D printer, capable to obtain the reading/detection of the Z=0 coordinate of the plane itself by actuating the touch probe (16) (see Figs.1-2;[0028]); wherein, in order to detect the actual position of the Z=0 coordinate of the printing plane (7), the latter is liftable until (i.e. spindle (4) for vertical movement)  it comes into physical contact with the tip of the extruder (15), which is movable upwards to actuate the touch probe (16), thus signaling the occurred contact to a central control unit (MCU or PLC) (see Figs.1-3;[0024] and [0027-0028]).
Regarding claim 11, Otten further teaches the calibration system, wherein the calibration system it is capable to be configured to carry out a calibration procedure which, at least in a single calibration point of the plane, is adapted to move the printing plane (platform (7)) along the vertical Z axis to make the 0-Plane, which is specific to the calibration point, correspond to 0-Ex and therefore to 0-Abs (see Figs.1-3;[0024] and [0027-0028]).
Regarding claim 12,Otten further teaches the calibration system, wherein the touch probe (16), which is mounted to the extruder support (upper part of the extruder (15)) integrally therewith, is configured to provide a physical displacement of the extruder (15) - by a known distance and indicated by Gap-T - which is sufficient to actuate the touch probe itself to send a signal to the central control unit (MCU or PLC) managing the entire machine; wherein such a central unit is either integrated in the 3D printer or is separate and in constant operative connection therewith (see Figs.1-3;[0024] and [0027-0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (US 2020/0198234) in view of Otten (US 2015/0217519).
Regarding claim 1, Kuster teaches a calibration system capable for automatically resetting the effective vertical Z coordinate corresponding to the tip of at least one extruder (110a) of a printing head with filler material filament for 3D printers provided with a printing plane which is movable along the vertical Z axis, wherein the printing head is installed on a carriage (106) for moving the extruder on the horizontal plane XY, comprising at least … a sensor associated with and operatively connected to the at least one extruder, specifically arranged between said carriage and the extruder itself (i.e. sensors, or other devices capable of receiving information regarding the position of the printhead) (see Figs.1-5;[0067-0073],[0092] and [0108]) the calibration system comprising: at least one movable support (118a),…, at least one extruder support (112) ,at least one coupling system (116), at least one carriage (106) and at least one extruder (110a) (see Figs.1-5;[0068-0073],[0092] and [0108]).
Kuster does not explicitly teach the position sensor is at least one touch probe.
In the same field of endeavor, 3-D printing, Otten teaches a calibration system capable for automatically resetting the effective vertical Z coordinate corresponding to the tip of at least one extruder (15) of a printing head, wherein the printing head is installed on a carriage (14) for moving the extruder on the horizontal plane XY (see Figs. 1-3;[0024-0028]), comprising at least one touch probe unit (16) associated with and operatively connected to the at least one extruder (15), specifically arranged between said carriage (14) and the extruder (15) itself (see Figs.1-2;[0027-0028]). Since Kuster teaches that any suitable mechanical, electrical, pneumatic, magnetic, or any other solution may be used to control the vertical positioning of the extruders (see [0085],[0089],[0092-0093] and [0108]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified calibration system as taught by Kuster with the at least one touch probe as taught by Otten in order to provide a measuring member connected to a digital computer capable to provide an accurate distance measurements between the printhead and the platform (see [0027-0028]).
Claim(s) 2-4,16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US 2015/0217519) as applied to claim 1 above, and further in view of Kettelarij (US 2020/0061911).
Regarding claim 2, Otten teaches a calibration system as discussed in claim 1 above.
Otten does not teach wherein the movable support  is substantially a mechanical spring-operated sliding system, configured to allow the extruder to travel the path needed to activate the touch probe during the touching operation and to return to the printing position. 
In the same filed of endeavor, 3-D printers, Kettelarij teaches printer unit (100) for a 3D-printing apparatus comprises a printer head (105) comprising a nozzle (110), a movable support (upper part of carriage (185)), a carriage (185) couples to a mechanical spring-operated sliding system (120), configured to allow the print head (105) to travel the path needed during the touching operation and to return to the printing position (see Fig. 1A-1C, Figs.2A-2B; [0033-0042]). Since Otten teaches a distance between carrier (14) and the work platform is measured at this position by means of the probe (16) is connected to the digital computer and mounted on the underside of carrier (14) (see [0027-0028]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified calibration system as taught by Otten with the movable support  is a mechanical spring-operated sliding system, configured to allow the extruder to travel the path needed and capable to activate the touch probe during the touching operation and to return to the printing position as taught by Kettelarij for the purpose of allowing the nozzle is resiliently mounted in a vertical direction, allowing the nozzle to follow the undulations of the underlying material, leading to an improved surface finish (see [0013]).
Regarding claim 3, Modified Otten in view of Kettelarij further teaches the calibration system, wherein said movable support ((upper part of carriage (185)) is provided with elastic means (spring (120)), which cooperate with precision linear guides (200), wherein the latter are configured to ensure that the nozzle performs the working travel capable to activate the touch probe circuit of the touch probe thus allowing the movement only along Z with centesimal accuracy (see Figs.2a-2b;[0039-0042] of Kettelarij).
Regarding claim 4, Otten teaches a calibration system as discussed in claim 1 above.
Otten does not teach wherein an element rigidly connected to said movable support is anchored thereto, having position adjustment means to actuate the touch probe without interfering with the carriage or the support. 
In the same filed of endeavor, 3-D printers, Kettelarij teaches printer unit (100) for a 3D-printing apparatus comprises a printer head (105) comprising a nozzle (110), a carriage (185), an element rigidly (guide rail (200)) connected to said movable support is anchored thereto having a mechanical spring-operated sliding system (120) capable to actuate the touch probe without interfering with the carriage  or the support (see Fig. 1A-1C, Figs.2A-2B; [0033-0042]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified calibration system as taught by Otten with an element rigidly connected to said movable support is anchored thereto, having position adjustment means to actuate the touch probe without interfering with the carriage  or the support as taught by Kettelarij for the purpose of allowing the nozzle is resiliently mounted in a vertical direction, allowing the nozzle to follow the undulations of the underlying material, leading to an improved surface finish (see [0013]).
Regarding claim 16, Modified Otten in view of Kettelarij further teaches the calibration system, wherein said elastic means comprises springs (120) (see Figs.2a-2b;[0039-0042] of Kettelarij).
Regarding claim 17, Modified Otten in view of Kettelarij further teaches the calibration system, wherein an element rigidly (guide rail (200)) connected to said movable support (upper part of carriage (185)) is anchored thereto, having position adjustment means (120) to actuate the touch probe without interfering with the carriage (185) or the support (upper part of carriage (185)) (see Fig. 1A-1C, Figs.2A-2B; [0033-0042] of Kettelarij).
Regarding claim 18, Modified Otten in view of Kettelarij further teaches the calibration system, wherein an element rigidly (guide rail (200)) connected to said movable support (upper part of carriage (185)) is anchored thereto, having position adjustment means (120) to actuate the touch probe without interfering with the carriage (185) or the support (upper part of carriage (185)) (see Fig. 1A-1C, Figs. 2A-2B; [0033-0042] of Kettelarij).
Regarding claim 20, Otten teaches a calibration system as discussed in claim 2 above.
Otten does not teach wherein the extruder support is made of metal. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the extruder support is made of metal, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to the extruder support is made of metal for the purpose of providing strength to the support part and avoid id breakage. (Please see MPEP 2144.07 for further details). Otten further teaches the extruder support (upper part of the extruder (15)) is provided with quick coupling-type means (secondary guide rail (13)) for coupling the extruder (15) (see Fig. 2;[0025-0026]).
Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US 2015/0217519).
Regarding claim 6, Otten teaches a calibration system as discussed in claim 1 above.
Otten does not teach wherein the extruder support is made of metal. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the extruder support is made of metal, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to the extruder support is made of metal for the purpose of providing strength to the support part and avoid id breakage. (Please see MPEP 2144.07 for further details). Otten further teaches the extruder support (upper part of the extruder (15)) is provided with quick coupling-type means (secondary guide rail (13)) for coupling the extruder (15) (see Fig. 2;[0025-0026]).
Regarding claim 19, Otten teaches a calibration system as discussed in claim 6 above.
Otten does not teach wherein the extruder support is made of aluminum. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the extruder support is made of aluminum, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to the extruder support is made of aluminum for the purpose of providing strength to the support part and avoid id breakage. (Please see MPEP 2144.07 for further details). 
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US 2015/0217519) as applied to claim 1 above, and further in view of Kuster (US 2020/0198234).
Regarding claim 13, Otten teaches a calibration system as discussed in claim 1 above.
Otten does not teach the calibration system further comprising an additional locking mechanism, to lock, during the printing operation, the sliding of the movable support with respect to the extruder support (3).
In the same field of endeavor, 3-D printers, Kuster teaches 3D printer assembly (100) comprises an extruder assemblies extruder assemblies (108a, 108b, 108c) mounted to a extruder support  (112),a locking mechanism (120), to lock, during the printing operation, the sliding of a movable support (116) with respect to the extruder support, thus capable to prevent possible undesired/uncontrolled translations of the extruder (108a) along the Z axis with respect to the carriage (106) with which the extruder support (112) is integral; such a locking mechanism (120) being capable of being disabled during the calibration of the extruder (108a) (see Figs.1-5;[0067-0070],[0082] and [0105]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified calibration system as taught by Otten a locking mechanism to lock, during the printing operation, the sliding of the movable support with respect to the extruder support, thus preventing possible undesired/uncontrolled translations of the extruder along the Z axis with respect to the carriage with which the extruder support is integral; such a locking mechanism being capable of being disabled during the calibration of the extruder as taught by Kuster in order to control a movement distance of the first extruder assembly from the stowed position to the deployed position (see [0007-0008]).
Regarding claim 14, Modified Otten in view Kuster further teaches the calibration system, wherein when multiple extruders (108a,108b,108c) with respective touch probes (position sensor) are provided, the locking mechanism (120) of the extruder to be calibrated is configured to be unlockable, while the other extruders are temporarily liftable to a Z height which is higher than that for the touching operation (see Figs.1-5;[0067-0070],[0082],[0092] and [0105] of Kuster) .
Regarding claim 15, Modified Otten in view Kuster further teaches the calibration system, comprising one and the same touch probe (position sensor) for two or more extruders (108a,108b,108c), wherein the movable support (116), the extruder support (112) and the locking mechanism (120) are capable of being replicated for each extruder (108a) mounted to the carriage (106); one or more height-calibrated blocks of known, limited dimensions being provided, which are usable as a support surface for the tip of each extruder (108a) during the respective calibration, so as to avoid mechanical interferences with the other extruders at the time of the touching operation (see Figs.1-5;[0067-0070],[0082],[0092] and [0105] of Kuster).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a calibration system as instantly claimed is that while the prior arts Otten (US 2015/0217519), which is/are regarded as being the prior arts closest to subject- matter of the claim 7, alone or in combination fails to teach or suggest the calibration system includes quick coupling means of the extruder have a thrust spring and a ball, wherein the spring is held under compression by an adjustable knob, which is configured to allow changing the elastic force applied by the spring onto the ball ; the body of the extruder being axially insertable into the housing thereof and being provided with an appropriate recess for said ball placed at a fixing segment, while the ball is movable in a transversal direction to the body of the extruder, so as to enter partially into said recess to snap-lock the body of the extruder in the axial direction, precisely at the aforesaid fixing segment
Therefore, claim 7 is deemed novel and non-obvious over the prior art of record.
Regarding claim 8 it depends from claim 7; thus, it is also deemed novel and non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743